Citation Nr: 1014682	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-15 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for bilateral pes planus.

2.  Entitlement to service connection for degenerative disc 
disease, lumbar spine, to include as secondary to bilateral 
pes planus.

3.  Entitlement to service connection for arthritis of the 
left knee, to include as secondary to bilateral pes planus.

4.  Entitlement to service connection for arthritis of the 
right knee, to include as secondary to bilateral pes planus.

5.  Entitlement to service connection for a left ankle 
condition, to include as secondary to bilateral pes planus.

6.  Entitlement to service connection for a right ankle 
condition, to include as secondary to bilateral pes planus.

7.  Entitlement to service connection for swelling of the 
left lower extremity, to include as secondary to bilateral 
pes planus.

8.  Entitlement to service connection for swelling of the 
right lower extremity, to include as secondary to bilateral 
pes planus.

9.  Entitlement to service connection for a toe condition of 
the left foot, to include as secondary to bilateral pes 
planus.

10.  Entitlement to service connection for a toe condition of 
the right foot, to include as secondary to bilateral pes 
planus.

11.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2006, May 2006, and February 
2008 rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Nashville, Tennessee.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  The DRO hearing was scheduled and 
subsequently held in June 2008.  The appellant and the 
appellant's wife testified at that time and the hearing 
transcript is of record.  The Board also notes that the 
appellant requested a Travel Board hearing in connection with 
the current claims as well.  The Travel Board hearing was 
subsequently scheduled and held in November 2008.  The 
appellant and the appellant's wife testified at that time and 
the hearing transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
degenerative disc disease, lumbar spine, to include as 
secondary to service-connected bilateral pes planus; 
entitlement to service connection for arthritis of the left 
knee, to include as secondary to service-connected bilateral 
pes planus; entitlement to service connection for arthritis 
of the right knee, to include as secondary to service-
connected bilateral pes planus; and entitlement to a TDIU, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's pes planus 
manifested severe pronation and pain on manipulation. 

2.  The medical evidence of record reveals that the Veteran's 
bilateral ankle and toe conditions are proximately due to or 
permanently aggravated by the Veteran's pes planus.

3.  The Veteran is not diagnosed with any lower extremity 
swelling disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent disabling 
for pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 
4.45, 4.71a, Diagnostic Code 5276 (2009).

2.  The Veteran's left ankle condition is proximately due to, 
or the result of, his service-connected bilateral pes planus. 
38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).

3.  The Veteran's right ankle condition is proximately due 
to, or the result of, his service-connected bilateral pes 
planus. 38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

4.  The Veteran's left ankle condition is proximately due to, 
or the result of, his service-connected bilateral pes planus. 
38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).

5.  The Veteran's swelling of the left lower extremity was 
not incurred in or aggravated in-service, and is not 
proximately due to or the result of pes planus.  38 U.S.C.A. 
§§ 1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).

6.  The Veteran's swelling of the right lower extremity was 
not incurred in or aggravated in-service, and is not 
proximately due to or the result of pes planus.  38 U.S.C.A. 
§§ 1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).

7.  The Veteran's toe condition of the left foot is 
proximately due to, or the result of, his service-connected 
bilateral pes planus. 38 U.S.C.A. §§ 1101, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

8.  The Veteran's toe condition of the right foot is 
proximately due to, or the result of, his service-connected 
bilateral pes planus. 38 U.S.C.A. §§ 1101, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
bilateral ankle conditions, bilateral toe conditions, and 
bilateral swelling in the lower extremities, all to include 
as secondary to pes planus, as well as an evaluation in 
excess of 30 percent disabling for bilateral pes planus.

The Veteran's service treatment records indicate that the 
Veteran was noted to have pain in the distal first metatarsal 
right foot and hallux valgus bilateral in March 1976.  In 
April 1976 the Veteran was diagnosed with hammer toe of the 
right foot great toe and bilateral hallux valgus.  In another 
treatment note dated in April 1976 the Veteran was diagnosed 
with hammer toe on the right foot great toe with large bunion 
on the medial aspect.  In a treatment note dated in 
July/August 1976 the Veteran was noted to report pain in big 
toe right great toe.  The Veteran's service treatment records 
reveal that the Veteran complained of low back pain in 
September 1977 and was diagnosed with low back pain secondary 
to posture.

The Veteran was noted to complain of left leg pain in March 
1986.  In a treatment note, dated in January 2005, the 
Veteran was noted to have leg pain.  Subsequently the Veteran 
was diagnosed with right stage II posterior tibia tendonitis 
with plane of valgus deformity.

The Veteran has been noted to complain of chronic low back 
pain since February 2004.  The Veteran's post service 
treatment records reveal that the Veteran had a normal L-
spine in July 2004 and January 2005.

In January 2005 the Veteran was afforded a VA Compensation 
and Pension (C&P) foot examination.  The Veteran complained 
of weakness in both feet and the inability to tolerate 
standing for longer than 10 minutes.  The Veteran indicated 
that he can only walk about 40 yards before having to sit 
down.  He did not use a foot brace but used orthopedic shoe 
inserts that he stated did not help him.  The Veteran used a 
cane.  Upon physical examination the Veteran had supple 
forefeet bilaterally.  Standing the Veteran had moderate pes 
planus deformity with the left greater than the right.  His 
feet were tender to palpation with the left greater than the 
right.  He had a hind foot valgus deformity on standing.  The 
hind foot inverts some but did not quite get to neutral.  In 
a non-weight bearing position the hindfoot is passively 
correctable in neutral.  He had 5/5 gastric soleus strength 
and was tender along the posterior tibial tendon on both 
feet.  His peroneals fired and were non-tender.  He had a 
mild amount of soft tissue swelling medially about the 
posterior TIB and its right insertion bilaterally.  The 
examiner diagnosed the Veteran with bilateral pes planus.

The Veteran underwent a computed tomography (CT) scan in May 
2005 that revealed degenerative disc disease and mild 
osteoarthritis of the facets in a patient with scoliosis and 
a total hip replacement on the left side.  In March 2005 and 
October 2005 treatment notes, the Veteran was found to have 
arches that were moderately depressed with weight bearing.  

In August 2005 the Veteran underwent a magnetic resonance 
imaging (MRI) scan of the L-spine that revealed minimal 
degenerative disc disease at L5-S1.  An X-ray revealed normal 
vertebral heights and appropriate alignment, mild loss of the 
L5-S1 intervertebral disc space.

In August 2005 the Veteran underwent an outpatient VA 
podiatry consultation.  Upon physical examination of the 
right foot there was an obvious plano valgus foot deformity 
was noted.  There was a complete loss of the medial 
longitudinal arch in the standing position.  The hindfoot 
assumed significant valgus alignment and the forefoot was 
abducted with a positive too many toes sign.  There was 
tenderness to palpation over the course of the posterior 
tibial tendon.  There was weakness with resisted inversion 
from an everted foot position.  The hindfoot was supple and 
passively correctable.  The dorsalis pedis pulse was palpable 
and brisk capillary refill was noted in the nailbeds.  Upon 
physical examination of the left foot no point tenderness to 
palpation and no obvious deformity hindfoot assumes neutral 
to mild valgus alignment was noted.  The medial and 
longitudinal arch was well maintained.  There was a negative 
too many toes sign.  There was a palpable dorsalis pedis 
pulse and brisk capillary refill in the nailbeds.  There was 
no appreciable peroneal spasm in either foot.  The Veteran 
was unable to perform a single leg toe raise on the right 
foot but was able to do this on the left side.  The Veteran 
was diagnosed with right foot plano valgus deformity.

In a November 2005 orthopedic note the Veteran was reported 
to have a 1 year history of right foot pain and was diagnosed 
as posterior tibial tendinitis.  The Veteran was noted to 
have no improvement after 9 weeks in a short leg walking 
cast.  Pain was 8 to 9 out of 10 in intensity and the Veteran 
was noted to be taking chronic narcotics for the pain and to 
be using a cane.  Physical examination revealed 10 degrees of 
dorsiflexion, good subtalar motion; dorsiflexion, plantar 
flexion, extensor hallicus longus, and inversion strength of 
5/5; tender posterior tibial tendon, Achilles, lateral 
subtalar, and peroneal; soft calf; sensate deep and 
superficial peroneal and plantar nerves; no swelling; can 
barely single leg stand bilaterally; pes planus, planovalgus; 
and some heel varus with toe raise.

In a treatment note, dated in December 2005, the Veteran was 
noted to have mild tenosynovitis tibialis posterior and 
flexor digitorum on an MRI scan.  In a January 2006 treatment 
note, the Veteran was diagnosed with bilateral hallux valgus.  
Subsequently, in a March 2006 treatment note, the Veteran was 
diagnosed with right hallux valgus.

In January 2006 the Veteran was afforded a VA C&P foot 
examination.  The Veteran reported that he was in constant 
pain due to his pes planus and that walking increased the 
pain.  The Veteran was noted to have been tried in a case as 
well as a 3D boot for his foot pain.  The Veteran was wearing 
a 3D boot on his right leg and a custom molded shoe orthosis 
on his left leg.  Physical examination of the right foot 
revealed active and passive dorsiflexion of 25 degrees and 
plantar flexion of 30 degrees.  There was no pain throughout 
the range of motion.  There was no objective evidence of 
painful motion, edema, instability, weakness or tenderness.  
The alignment of the Achilles tendons with respect to the 
acetibia showed a valgus alignment approximately 10 degrees.  
The Achilles tendon alignment was correctable by 
manipulation.  There was no pain on manipulation.  There was 
10 degrees of valgus alignment correctable on manipulation.  
There was no forefoot or midfoot malalignment.  There was a 
34 degrees hallux valgus angle at the first metatarsal 
phalangeal joint.  There was no evidence of dorsiflexion 
abnormality at the metatarsal phalangeal joint.  Physical 
examination of the left foot revealed dorsiflexion of 10 
degrees and plantar flexion of 20 degrees.  There was no pain 
through out the entire range of motion.  The range of motion 
and function was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.  There was no objective evidence of painful 
motion, edema, instability, weakness, or tenderness.  He had 
an antalgic gait with respect to his left lower extremity.  
There was no functional limitation of standing or walking.  
There were no callosities, breakdown or unusual shoe wear 
patter that would indicate abnormal weight bearing.  There 
were no overlying skin or vascular changes.  The veteran had 
palpable dorsalis pedis pulses in the bilateral lower 
extremities.  He was sensate to light touch in all dermatomes 
in the bilateral lower extremities.  There were not changes 
in the Veterans' posture with standing, squatting, 
supination, or pronation.  The Veteran was unable to rise on 
his toes and heels secondary to pain.  There was no evidence 
of hammertoes, high arches, or claw foot deformities.  He had 
10 degrees of valgus alignment with respect to the Achilles 
tendon relative to the long axis of the tibia in both weight 
bearing and non-weight bearing.  The Achilles tendon 
alignment was correctable by manipulation.  There was pain 
with manipulation.  There is 10 degrees of alignment of the 
Achilles tendon relative to the long axis of the tibia.  The 
valgus is correctable by manipulation.  There was no forefoot 
or midfoot alignment noted.  He had a 30 degree hallux valgus 
angle of the first metatarsal phalangeal joint.  The examiner 
diagnosed the Veteran with bilateral flat feet or flexible 
pes planus.

In addition, the examiner noted that he had pain in his spine 
for years.  The Veteran stated that he was seen on sick call 
for his back.  The Veteran indicated that he had daily lumbar 
spine pain without radiation in his bilateral lower 
extremities or bowel or bladder dysfunction.  The Veteran 
reported that he used a TENS unit as well as morphine for 
pain relief.  After physical examination the Veteran was 
diagnosed with degenerative disc disease of the lumbar spine.  
The examiner rendered the opinion that it was less likely 
than not that the Veteran's lumbar spine condition was a 
result of the Veteran's flat foot condition.  

In February 2006 the Veteran underwent an outpatient 
orthopedic examination.  Physical examination of the right 
foot revealed 10 degrees of dorsiflexion, 40 degrees of 
plantar flexion, good subtalar motion; plantar flexion, 
dorsiflexion, extensor hallicus longus, and inversion 
strength of 5/5; minimally tender posterior tibial tendon, 
Achilles, lateral subtalar, and peroneal; no swelling; no 
pain passive inversion/eversion; soft calf; sensate deep and 
superficial peroneal and plantar nerves; no swelling; can 
barely single leg stand bilaterally; pes planus, planovalgus; 
and some heel varus with toe raise.  Physical examination of 
the left foot revealed that the Veteran was sensate at the 
deep and superficial peroneal and plantar nerves, however, 
the Veteran reported that he was numb at times.  The 
Veteran's left foot plantar flexion, dorsiflexion, extensor 
hallicus longus, quadriceps, and hamstrings were 5/5 in 
strength.

In May 2006 the Veteran underwent a VA outpatient orthopedic 
consultation.  The Veteran reported ankle and heel pain worse 
when weight-bearing.  Physical examination revealed 
significant pain over the metatarsal head plantarly.  He had 
callus formation over the second and third metatarsal heads 
with some unusual shoe wear pattern, indicating abnormal 
weight bearing medially.

In a June 2006 VA treatment note, the Veteran was noted to 
have continually worsening pes planus.

In October 2007 the Veteran underwent a VA orthopedic 
consultation.  The Veteran was noted to have some retention 
of the arch of the feet when they were not weight bearing.  
However, the Veteran was found to have a severe pes planus 
deformity on the floor.  There was tenderness to palpation 
primarily along the posterior tibialis tendons on the medial 
side of the ankle.  There was no lateral sided tenderness or 
tenderness over the peroneal tendons.  The hindfoot, midfoot, 
and forefoot were nontender.

In July 2008 the Veteran was afforded a VA C&P foot 
examination.  Physical examination of the left foot revealed 
dorsalis pedis pulse of 2+.  The Veteran was fully sensate to 
light touch throughout all dermatome distributions.  The axis 
of the Achilles tendon was in line with the axis of the 
tibia.  He had a mild hallux valgus deformity that was 10 
degrees of valgus and was correctable to the midline and was 
nonpainful.  Range of motion was 55 degrees of dorsiflexion 
and 20 degrees of plantar flexion.  There was no pain with 
motion.  Physical examination of the right foot revealed 
dorsalis pedis pulse of 2+.  The Veteran was fully sensate to 
light touch throughout all dermatome distributions.  The axis 
of the Achilles tendon was in line with the axis of the 
tibia.  There was no evidence of abnormal weight bearing.  
Range of motion was 60 degrees of dorsiflexion and 10 degrees 
of plantarflexion.  He had a mild flat foot deformity in the 
bilateral feet that was nonpainful with manipulation.  

In September 2008 the Veteran was noted to have arthritis in 
the lower extremities due to the Veteran's pes planus.  
However, the joints affected were not indicated and no 
rationale regarding the opinion was provided.  The examiner 
further indicated that the Veteran's pes planus produced 
severe pronation although his posterior tibial muscles seemed 
to be firing.

In January 2009 the Veteran was afforded a VA C&P 
examination.  After examination the Veteran was diagnosed 
with minimal degenerative disc disease L5-S1 level lumbar 
spine; right knee early mild degenerative joint disease; left 
knee early mild degenerative joint disease; left ankle 
posterior tibial tendonitis; right ankle posterior tibial 
tendonitis; left foot mild pes planus deformity; right foot 
mild pes planus deformity; left mild plantar fasciitis; right 
mild plantar fasciitis; and left hip arthroplasty for severe 
degenerative joint disease with residual loss of motion.  The 
examiner rendered the opinion that it was more likely than 
not that the Veteran's posterior tibial tendonitis and ankle 
conditions were the result of his pes planus condition.  The 
examiner further stated that it was less likely than not that 
the patient's bilateral knee, hip, and lumbar spine 
conditions are a direct result of the Veteran's service 
connected condition or time in active duty.  The examiner 
noted that these conditions were more likely age related and 
multi-factorial in nature.

In September 2009 the Veteran was afforded a VA C&P 
examination.  The Veteran reported that he was able to walk 
for less than 15 minutes and less than 50 feet.  He indicated 
that he has flare-ups every day and that they are caused by 
putting weight on his feet.  Physical examination revealed an 
antalgic gait on the right, severe pes planus deformity, and 
evidence of abnormal weight bearing over the medial column.  
The Achilles had some valgus and he had pain on manipulation 
of the foot.  He had a hallux valgus deformity.  He was 
sensate to light touch distally and had a palpable dorsalis 
pedis pulse.  He had 10 degrees of inversion and 30 degrees 
of eversion.  Repetitive use did not impact the range of 
motion or the Veteran's pain level.  He was unable to do a 
single heel raise.  The examiner diagnosed the Veteran with 
severe pes planus deformity, mild tibiotalar arthritis, and 
mild hallux valgus deformity.

In an addendum to the September 2009 examination report, 
dated in November 2009, the examiner rendered the opinion 
that the Veteran's disabilities, diagnosed by the examiner, 
were at least as likely as not due to or aggravated by the 
Veteran's pes planus.

In regard to the Veteran's claims of entitlement to service 
connection, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1137; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
where a Veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such diseases shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

As noted above, the Veteran seeks entitlement to service 
connection for left and right ankle conditions, both to 
include as secondary to pes planus.  The Veteran's service 
treatment records do not reveal any complaint, diagnosis, or 
treatment for any ankle condition.  After examination in 
January 2009 the Veteran was diagnosed with left ankle 
posterior tibial tendonitis and right ankle posterior tibial 
tendonitis.  The examiner rendered the opinion that it was 
more likely than not that the Veteran's posterior tibial 
tendonitis and ankle conditions were the result of his pes 
planus condition.  As such, entitlement to service connection 
for a left ankle condition and entitlement to service 
connection for a right ankle condition, both to include as 
secondary to pes planus, are granted.

As noted above, the Veteran seeks entitlement to service 
connection for left and right foot toe pain, both to include 
as secondary to pes planus.  The Veteran's service treatment 
records do not reveal any complaint, diagnosis, or treatment 
for any toe conditions.  Subsequent to service the Veteran 
has been diagnosed with a bilateral hallux valgus deformity.  
After examination by a VA examiner in September 2009, in an 
addendum to the examination report, dated in November 2009, 
the examiner rendered the opinion that the Veteran's 
disabilities were at least as likely as not due to or 
aggravated by the Veteran's pes planus.  Therefore, 
entitlement to service connection for a toe condition of the 
left foot and entitlement to service connection for a toe 
condition of the right foot, both to include as secondary to 
pes planus, are granted.

As noted above, the Veteran seeks to service connection for 
bilateral swelling of the lower extremities, both to include 
as secondary to pes planus.  The Veteran's service treatment 
records do not reveal any complaint, diagnosis, or treatment 
for any swelling of the lower extremities.  The Veteran's 
post service treatment records do not reveal any diagnosis of 
swelling of the lower extremities.  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, 
entitlement to service connection for swelling of the left 
lower extremity, to include as secondary to pes planus, and 
entitlement to service connection for swelling of the right 
lower extremity, to include as secondary to pes planus, must 
be denied.

In regard to the Veteran's claim of entitlement to an 
evaluation in excess of 30 percent disabling for pes planus, 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40.  Weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or 
atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has been assigned a 30 percent evaluation for 
bilateral pes planus under Diagnostic Code 5276.  A 30 
percent evaluation is assigned respectively for severe 
bilateral acquired flatfoot, with objective evidence of 
marked deformity, pain on manipulation and use accentuated, 
an indication of swelling on use, and characteristic 
callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 50 
percent evaluation is assigned for pronounced bilateral 
acquired flatfoot, with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  Id.

The Board notes that words such as "severe" and "moderate" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, VA must evaluate all evidence, to the 
end that decisions will be equitable and just.  38 C.F.R. § 
4.6.  Although the use of similar terminology by medical 
professionals should be considered, is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving 
at a decision regarding a request for an increased disability 
rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

As noted above, the Veteran seeks entitlement to an 
evaluation in excess of 30 percent disabling for pes planus.  
During the period on appeal, the Veteran's bilateral pes 
planus manifested some valgus and pain on manipulation of the 
feet as well as severe pronation.  In addition, a VA medical 
examiner in September 2009 noted that the Veteran had a 
severe pes planus deformity.  As such, entitlement to an 
evaluation of 50 percent disabling for bilateral pes planus 
is granted. 

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In a claim for an increased evaluation, the VCAA requirement 
is generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in December 2004 and August 2007 that 
fully addressed all notice elements and were sent prior to 
the initial AOJ decisions in these matters.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted a private treatment 
record from Dr. E.U., and was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  The appellant was 
afforded VA medical examinations in January 2005, January 
2006, February 2007, July 2008, January 2009, September 2009, 
and November 2009.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a 50 percent disabling rating for pes planus 
is granted, subject to the rules and regulations governing 
the payment of VA monetary benefits.

Entitlement to service connection for a left ankle condition, 
to include as secondary to service-connected bilateral pes 
planus, is granted.

Entitlement to service connection for a right ankle 
condition, to include as secondary to service-connected 
bilateral pes planus, is granted.

Entitlement to service connection for swelling of the left 
lower extremity, to include as secondary to service-connected 
bilateral pes planus, is denied.

Entitlement to service connection for swelling of the right 
lower extremity, to include as secondary to service-connected 
bilateral pes planus, is denied.

Entitlement to service connection for a toe condition of the 
left foot, to include as secondary to service-connected 
bilateral pes planus.

Entitlement to service connection for a toe condition of the 
right foot, to include as secondary to service-connected 
bilateral pes planus


REMAND

The Veteran seeks entitlement to service connection for 
degenerative disc disease, lumbar spine, arthritis of the 
left knee, and arthritis of the right knee, all to include as 
secondary to service-connected bilateral pes planus. 

As noted above, in January 2009 the Veteran was afforded a VA 
C&P examination regarding his claimed conditions.  After 
examination the Veteran was diagnosed with minimal 
degenerative disc disease L5-S1 level lumbar spine; right 
knee early mild degenerative joint disease; left knee early 
mild degenerative joint disease; left ankle posterior tibial 
tendonitis; and right ankle posterior tibial tendonitis.  The 
examiner rendered the opinion that it was less likely than 
not that the patient's bilateral knee, and lumbar spine 
conditions were a direct result of the Veteran's service 
connected condition or time in active duty.  However, the 
examiner did not render an opinion regarding whether the 
Veteran's conditions were permanently aggravated by the 
Veteran's pes planus.

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, the Board has no discretion 
and must remand the claims.

The Veteran also seeks entitlement to a TDIU.  Since the 
outcome of the Veteran's claims of entitlement to service 
connection for degenerative disc disease, lumbar spine, 
arthritis of the left knee, and arthritis of the right knee, 
all to include as secondary to pes planus, may impact upon 
the Veteran's claim of entitlement to a TDIU, the Board finds 
the issue of entitlement to a TDIU to be inextricably 
intertwined with that of his service connection claims.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both issues have been considered).  Because the issues 
are inextricably intertwined, the Board is unable to review 
the issue of entitlement to a TDIU until the Veteran's 
service connection claims are resolved.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any degenerative disc disease, lumbar 
spine, arthritis of the left knee, and/or 
arthritis of the right knee found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The examiner should opine as to whether 
it is at least as likely as not that any 
degenerative disc disease, lumbar spine, 
arthritis of the left knee, and/or 
arthritis of the right knee found to be 
present is related to or had its onset 
during service.  If not, the examiner 
must opine as to whether it is at least 
as likely as not that any degenerative 
disc disease, lumbar spine, arthritis of 
the left knee, and/or arthritis of the 
right knee found to be present is 
secondary to or permanently aggravated by 
the Veteran's pes planus.  The examiner 
should also render an opinion regarding 
whether the Veteran's conditions render 
the Veteran unable to secure and follow a 
substantially gainful occupation.  The 
rationale for all opinions expressed 
should be provided in a legible report.

2.  Thereafter, adjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


